A diminution of the record was suggested and motion was made by appellant for the issuance of a certiorari to complete the record. One of the matters omitted from the record is defendant's motion, made in writing, that the court dismiss the jury selected to try defendant's case, upon the grounds: "That the jury was not properly selected. That the jury was not qualified as required by section 8610 of the Code of Alabama of 1923. That the jury was not qualified as required by subsection 4 of section 8610 of the Code of Alabama of 1923. For that the court failed to qualify the jury as to their relation to Circuit Solicitor Kimbrough of the 17th Judicial Circuit of Alabama and his assistant Mr. Pegram, who represents the State in the prosecution of this cause."
The other matter omitted is defendant's motion to quash the venire, which was rested upon the following grounds: "For that the defendant has not the required number of jurors as allowed him by the law of this State. For that 2 of the jurors summoned in this venire of 50 regular jurors and 10 special *Page 176 
jurors, are witnesses in the case and disqualified as jurors. For that the defendant hasn't the number of jurors ordered for the trial of this case. For that the jury has not been qualified to try this defendant as required by section 8610 of the Code of Alabama."
The appeal is on the record proper, without a bill of exceptions, and the statements of these motions are sufficient to indicate that, if they had been incorporated in the record, they would avail the appellant nothing, in the absence of a bill of exceptions showing that the grounds upon which they were rested were sustained by the facts.
The motion for certiorari is therefore denied. The proceedings on the trial are in all things regular and free from error.
Affirmed.
All the Justices concur.